Opinion issued September 23, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00398-CV
                             ———————————
            IN RE WEINGARTEN REALTY INVESTORS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Weingarten Realty Investors filed a petition for writ of mandamus challenging

the trial court’s July 5, 2021 order granting in part the motion to compel filed by real

parties in interest, Landry’s Seafood Inn & Oyster Bar-Galveston, Inc. (“La Griglia”)

and Morton’s of Chicago/Houston, Inc. (“Morton’s”).1 Weingarten also sought

emergency relief.


1
      The underlying case is Landry’s Seafood Inn & Oyster Bar-Galveston, Inc. and
      Morton’s of Chicago/Houston, Inc. v. Weingarten Realty Investors and WRI/Post
      The Court granted the motion in part, staying the trial court’s order, and

requested a response. Real parties in interest, Landry’s Seafood Inn & Oyster Bar-

Galveston, Inc. Landry’s LLC, Morton’s of Chicago/Houston, Inc., and Morton’s of

Chicago, Inc., filed a response, and Weingarten filed a reply to the response.

      We deny the petition. See TEX. R. APP. P. 52.8(a). The stay of the trial court’s

July 5, 2021 order is now lifted.

                                    PER CURIAM


Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




      Oak, Inc., cause number 2020-34588, pending in the 151st District Court of Harris
      County, Texas, the Honorable Mike Engelhart presiding.
                                          2